[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence: 11 December 1992 Date of Application:     11 December 1992 Date Application Filed: 21 December 1992 Date of Decision:        23 January  1996
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield at Bridgeport. Docket No. CR91-70157.
Dante Gallucci, Esq. for the Petitioner.
John F. Blawie, Esq. for the State of Connecticut.
BY THE DIVISION
The petitioner was convicted of Sexual Assault in the 1st Degree in violation of Conn. Gen. Stat. § 53a-70 and Burglary 2nd Degree in violation of Conn. Gen. Stat. § 35a-102(a), after a trial by jury. The court imposed a sentence of twenty years to serve on the Sexual Assault and five years to serve on the Burglary. They were to be served consecutively for a total effective sentence of twenty-five years.
Here the record shows that the petitioner entered a woman's apartment in the City of Bridgeport and had forced sexual intercourse with her, while she tried to fight him off and call for help.
At the hearing for the petitioner, his attorney admitted CT Page 1287-I that his client has a serious criminal conviction history, but not the worst he has ever seen. Counsel noted that petitioner was an Army veteran and that he suffered from alcohol problems. Counsel felt that the pre-sentence investigative report to the court was unfair in that it mentioned the number of children the petitioner was father to by different women. Counsel felt that fact may have influenced the court to impose such an excessive sentence and he asked this panel to reduce the sentence.
The attorney for the state indicated that the petitioner could have been sentenced to a maximum total of thirty-five years. He called the petitioner a predator with criminal convictions beginning at his eighteenth birthday and continuing to the imposition of this sentence. Counsel noted the victim wanted the petitioner to be incarcerated for a long period of time and that the sentence given was for deterrent purposes and most importantly for the protection of the community from such violent behavior. The attorney argued that the sentence was neither inappropriate nor disproportionate and urged affirmance.
The function of sentence review is to review sentences to see if they conform with Connecticut Practice Book § 942. A review of the petitioner's criminal history shows a sexual assault conviction similar in pattern and execution as the one before this panel. Further, the trial court commented on the fact that the petitioner had eight prior convictions of which five were felonies and the petitioner has served no time in prison. The court then sentenced the petitioner for the protection of the community. In reviewing the remarks of the sentencing court, we find the sentence imposed to be in accordance with the governing laws, it is neither disproportional nor inappropriate for the nature of the crimes he stood convicted of.
Norko, J.
Purtill, J.
Klaczak, J.
Norko, J., Purtill, J. and Klaczak, J. participated in this decision. CT Page 1287-J